DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The Office thanks Applicant for correcting the drawings to improve clarity of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim  1, 2, 5-8, 11, 12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050129573  (herein Gabriel) in view of US 20080093226 (herein Briman).
Regarding claim 1, Gabriel teaches A field effect transistor (FET)-based carbon dioxide (CO.sub.2) sensor (Field effect transistors made from semiconducting single-walled carbon nanotubes (NTFETs) 
a dielectric material located on a surface of a conductive material layer (gate 112, [0020] corresponds to conductive material layer; substrate 104, [0018], above 112 of SiO2 found in Fig. 1 corresponds to dielectric material); 
a first electrode located on a first portion of the dielectric material (conductive element 108, [0019]); 
a second electrode spaced apart from the first electrode and located on a second portion of the dielectric material (conductive element 110, [0019]); and 
a conducting channel located between the first and second electrodes (nanostructure 106, [0018]), 
wherein the conducting channel is coated with a chemical compound that is selective for CO.sub.2 sensing (functionalization material 115 reactive with carbon dioxide is disposed on nanostructure sensing device 102 and in particular, on nanostructure 106, [0019]).
Further regarding claim 1, Briman teaches the deficiencies of Gabriel, specifically: wherein the coating containing the chemical compound is in direct physical contact with a sidewall of each of the first electrode and the second electrode ([0121] and Fig. 4 teaches functionalization material 138 that corresponds to coating of the present invention that contacts both electrodes 110 and 112). It would be obvious to simply substitute the functionalization material 115 of Gabriel with that of Briman for at least the motivation to selectively absorb, react, make permeable, or enhance selectivity, sensitivity, and/or strength ([0121]).
Regarding claim 2, Gabriel teaches wherein the chemical compound is an organic compound that contains an amine functional group (polyaniline, poly(ethyleneimine), poly(o-phenylenediamine), poly(3-methylthiophene), and polypyrrole, as well as aromatic compounds (benzylamine, 
Regarding claim 5, Gabriel teaches wherein the conducting channel is composed of a semiconductor material (nanostructure 106 may comprises a carbon nanotube, [0018]; Note: it is known in the art that CNTs are semiconductors).
Regarding claim 6, Gabriel teaches wherein the conducting channel is composed of one or more carbon nanotubes (nanostructure 106 may comprises a carbon nanotube, [0018]
Regarding claim 7, Gabriel teaches wherein the one or more carbon nanotubes comprise a network of carbon nanotubes (nanostructure 106 comprises an interconnected network of smaller nanostructures. For example, nanostructure 106 may comprise a plurality of nanotubes forming a mesh, [0018]).
Regarding claim 8, Gabriel teaches A field effect transistor (FET)-based carbon dioxide (CO.sub.2) sensor (electronic system 100, [0018]) comprising: 
a dielectric material located on a surface of a conductive material layer (gate 112, [0020] corresponds to conductive material layer; substrate 104, [0018], above 112 of SiO2 found in Fig. 1 corresponds to dielectric material); 
a first electrode located on a first portion of the dielectric material (conductive element 108, [0019]); 
a second electrode spaced apart from the first electrode and located on a second portion of the dielectric material (conductive element 110, [0019]); and 
a conducting channel composed of randomly oriented carbon nanotubes located between the first and second electrodes (nanostructure 106 comprises an interconnected network of smaller nanostructures. For example, nanostructure 106 may comprise a plurality of nanotubes forming a mesh, [0018]), 
wherein the conducting channel is coated with an organic compound that contains an amine functional group (polyaniline, poly(ethyleneimine), poly(o-phenylenediamine), poly(3-methylthiophene), and polypyrrole, as well as aromatic compounds (benzylamine, naphthalenemethylamine, antracene amine, pyrene amine, etc.) can be used to functionalize NTFETs for CO.sub.2 sensing, [0026]).
Further regarding claim 8, Briman teaches the deficiencies of Gabriel, specifically: wherein the coating containing the chemical compound is in direct physical contact with a sidewall of each of the first electrode and the second electrode ([0121] and Fig. 4 teaches functionalization material 138 that corresponds to coating of the present invention that contacts both electrodes 110 and 112). It would be obvious to simply substitute the functionalization material 115 of Gabriel with that of Briman for at least the motivation to selectively absorb, react, make permeable, or enhance selectivity, sensitivity, and/or strength ([0121]).
Regarding claims 11, 12, and 15-17, methods of forming is taught by the structure of Gabriel in view of Briman used to reject claims 1, 2, and 15-17 above, and may be equivalently rejected.
Regarding claim 18, Gabriel teaches wherein the network of carbon nanotubes is randomly orientated (nanostructure 106 comprises an interconnected network of smaller nanostructures. For example, nanostructure 106 may comprise a plurality of nanotubes forming a mesh, [0018]).
Regarding claim 19, Gabriel teaches wherein the coating comprises: providing a solution of the organic compound; introducing the solution to the conducting channel to coat the conducting channel with the organic compound (Materials in the functionalization layer may be deposited on the NTFET using various different methods, depending on the material to be deposited. For example, inorganic materials, such as sodium carbonate, may be deposited by drop casting from 1 mM solution in light alcohols, [0028]).
Regarding claim 20, Gabriel teaches further comprising removing the solution (functionalized sensor may then be dried by blowing with nitrogen or other suitable drying agent, [0028]).


Claims 3, 4, 9, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel as applied to the claims above, and further in view of US 20180372662 (herein Boudaden).
Regarding claims  3, 4, 9, 10, 13, and 14, Boudaden teaches the deficiencies of Gabriel, specifically: “wherein the organic compound that contains the amine functional group is selected from the group consisting of monoethanolamine MEA diethanolamine DEA  amino methyl propanol AMP  aminoethylethanolamine AEEA or piperazine” and “wherein the organic compound that contains the amine functional group is selected from the group consisting of a polymer containing monoethanolamine MEA a polymer containing diethanolamine DEA a polymer containing  amino methyl propanol AMP a polymer containing  aminoethylethanolamine AEEA or a polymer containing piperazine” (the hybrid sensing material may comprise a polymer or polymer-based amines or other amines, like mono (di)ethanolamine ( MEA (DEA)), [0021]-[0022]). Since both Gabriel and Boudaden teach transistors that detect CO2 using amine sensing material, it would be obvious to one of ordinary skill in the art to simply substitute the polymer of Gabriel with the MEA or DEA polymer of Boudaden and obtain the predictable result of smaller, lower power, and lower cost CO.sub.2 sensor ([0008]).

Response to Arguments
Applicant’s arguments filed 1/4/2021 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852